          Case 2:19-cv-00739-GMN-NJK Document 57 Filed 02/26/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   XIAOYE BAI,
                                                           Case No.: 2:19-cv-00739-GMN-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
14   REUBART, et al.,                                                [Docket No. 55]
15          Defendant(s).
16         Pending before the Court is Plaintiff’s letter to defense counsel requesting a meet-and-
17 confer. Docket No. 55. Such discussions should be between Plaintiff and defense counsel; they
18 should not be filed on the docket. Cf. Local Rule 26-7. Accordingly, the letter at Docket No. 55
19 is STRICKEN. Plaintiff is instructed moving forward to send correspondence related to meet-
20 and-confer efforts directly to defense counsel and not to file such correspondence on the docket
21 unless it is attached to a discovery motion seeking relief from the Court.
22         IT IS SO ORDERED.
23         Dated: February 26, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
